RESPONSE TO AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application
Applicant’s request for continued examination, claim amendments, and remarks filed on 10/19/2021 have been received. In the response filed on 10/19/2021, claims 1, 7, and 19 were amended. 
Claims 1, 6-15, and 19 are pending. Claims 9-15 are withdrawn from consideration. Claims 2-5, 16-18, and 20 are canceled. Claims 1, 6-8, and 19 are rejected. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/2021 has been entered.

Domestic benefit
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows: The later-filed application must be an application for Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application No. 62/557361, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Application No. 62/557361 does not disclose the caloric reduction diet is a reduction in caloric intake, relative to the caloric maintenance diet, exclusively from reduced dietary carbohydrates relative to the caloric maintenance diet.
The effective filing date of claims 1, 6-8, and 19 is the filing date of the present application, i.e., 9/4/2018.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 6-8, and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Longo et al., US 2017/0027217 A1; in view of Longo et al., US 2017/0000183 A1. 
Regarding claim 1: Longo ‘217 discloses a method for feeding (administer, para 0008) an animal, which may be a cat or dog (para 0021) to impart a health benefit to the animal (treating and reversing multiple sclerosis, type I diabetes and other autoimmune /inflammatory diseases, para 0003; reduces the subject's serum concentration of IGF-I, para 0032) via intermittent caloric restriction dieting (fasting mimicking diet, para 0008).

feeding the dog or cat a caloric maintenance diet containing calories that meet the maintenance energy requirements of the dog or cat for a caloric maintenance period
Longo ‘217 discloses feeding the animal (administered to the subject, para 0033) a caloric maintenance diet (non-fasting diet, para 0033). Longo ‘217 discloses the caloric maintenance diet (non-fasting diet) contains calories that meet the animal's maintenance energy requirements for a caloric maintenance period (provides the subject with normal or even elevated caloric intake necessary to return to the normal and healthy weight, para 0033). Longo ‘217 discloses the caloric maintenance diet (non-fasting diet) is administered for a caloric maintenance period (second time period, para 0033). 

feeding the dog or cat a caloric reduction diet containing from about 40% to about 80% of the calories contained in the caloric maintenance diet for a caloric reduction period
Overlapping ranges establish prima facie obviousness. MPEP 2144.05.
Longo ‘217 discloses feeding (administered, para 0032) a caloric reduction diet (fasting mimicking diet, para 0032). Longo ‘217 discloses the caloric reduction diet (fasting mimicking diet) provides less than 60% of the subject's normal caloric intake (para 0032); less than 80%, less than 70%, less than 60%, less than 50%, less than 45%, less than 40%, or less than 35% of the subject's normal caloric intake (para 0037). Longo ‘217 discloses the caloric reduction diet (fasting mimicking diet) provides the subject with greater than 10%, greater than 20%, greater than 25% or greater than 30% of the subject's normal caloric intake (para 0037). Longo ‘217 discloses the caloric reduction diet (fasting mimicking diet) is administered for a caloric reduction period (first predetermined time period, para 0034). 

wherein the caloric reduction diet is a reduction in caloric intake, relative to the caloric maintenance diet exclusively from reduced dietary carbohydrates relative to the caloric maintenance diet
Longo ‘217 discloses the caloric reduction diet (fasting mimicking diet, para 0032) is a calorie restricted diet and/or a ketogenic diet typically with proteins/amino acids and carbohydrates being restricted but otherwise providing high micronutrient nourishment (emphasis added, para 0008).
NOTE: Longo ‘217 is interpreted as disclosing alternative fasting mimicking diets. One fasting mimicking diet is a calorie restricted diet. The alternative fasting mimicking diet is a ketogenic diet typically with proteins/amino acids and carbohydrates being restricted. 
Longo ‘217 does not discloses the calorie restricted diet is reduced only in carbohydrates relative to the caloric maintenance diet (non-fasting diet). 
Longo ‘183 is drawn to a method for mimicking chronic caloric restriction (fasting mimicking diet, para 0008) to impart a health benefit (regenerating pancreatic cells, treating Type I diabetes, treating Type II diabetes, treating the metabolic syndrome, preventing Type II diabetes and other diseases associated with metabolic syndrome, para 0003) in an animal, which may be a cat or dog (para 0025). 
Longo ‘183 discloses feeding the animal (administered to the subject, para 0032) a caloric maintenance diet (re-feeding diet, para 0032). Longo ‘183 discloses the caloric maintenance diet (re-feeding diet) contains calories that meet the animal's maintenance energy requirements for a caloric maintenance period (Subject not requiring weight loss can be provided with from 90 to 130 percent of their normal caloric intake during the re-feeding diet phase, para 0033). Longo ‘183 discloses the caloric maintenance diet (re-feeding diet) is administered for a caloric maintenance period (re-feeding diet phase, para 0033). 
Longo ‘183 discloses feeding (administered, para 0032) a caloric reduction diet (fasting mimicking diet, para 0032). Longo ‘183 discloses, “the fasting mimicking diet is provided with protein restriction and/or carbohydrate restriction” (para 0033). Longo ‘183 discloses the caloric reduction diet (fasting mimicking diet) provides the subject with less than about 50% of the normal caloric intake of the subject (para 0033); and with at most, in increasing order of preference, 60%, 50%, 45%, 40%, or 35% of the normal caloric intake of the subject (para 0033). Longo ‘183 discloses the caloric reduction diet (fasting mimicking diet) is administered for a caloric reduction period (fasting/diet phase, para 0034). 

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to substitute a calorie restricted diet, as taught in Longo ‘217, with a calorie restricted diet (fasting mimicking diet) having a carbohydrate restriction, as taught in Longo ‘183, to obtain a method for feeding a dog or cat to impart a health benefit to the dog or cat via intermittent caloric restriction dieting wherein the dog or cat is fed with a caloric reduction diet having a reduction in caloric intake exclusively from reduced dietary carbohydrates relative to the caloric maintenance diet. In the present case, one having ordinary skill in the art at the time the invention was filed would expect the substitution would yield the predictable result of feeding the dog or cat with a caloric maintenance diet and a caloric reduction diet wherein the caloric reduction is obtained via a reduction in carbohydrate. The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art. MPEP 2143 B. Furthermore, one having ordinary skill in the art at the time the invention was filed would have been motivated to provide a caloric reduction diet (fasting mimicking diet) because it can provide a health benefit to the animal (Longo ‘183, para 0003). 

wherein the caloric maintenance period is 4 days, and the caloric reduction period is 3 days, wherein the 4 days of the caloric maintenance period and the 3 days of the caloric reduction period are consecutive
Longo ‘217 discloses the caloric maintenance period (second time period, para 0033; non-FD, para 0039) ranges from 1-7 days; 1, 2, 3, 4, 5, 6 or 7 days; from 1 day to 55 days; 14 days; and 20 days (para 0039). 
Longo ‘217 discloses the caloric reduction period (first predetermined time period, para 0034) ranges from 3 to 30 days; from 3 to 7 days; about 1, 2, 3, 4, 5, 6 or 7 days; and from 3 to 7 days (para 0038). 
Longo ‘217 discloses the periods of administering the caloric maintenance diet (non-FD) and the caloric reduction diet (FMD) are alternated (para 0039). 

The claimed time periods are obvious for the following reasons. 
First, a generic claim cannot be allowed to an applicant if the prior art discloses a species falling within the claimed genus. MPEP 2131.02. When the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. MPEP 2131.02. In the present case, Longo discloses the claimed time periods (i.e., 4 days and 3 days). As such, the particular number of days (i.e., 4 days and 3 days) represent species within the genus of time periods. The disclosed time periods suggest the claimed ratio of caloric maintenance period and the caloric reduction period.
Second, overlapping ranges establish prima facie obviousness. MPEP 2144.05. As discussed above, Longo ‘217 suggests the claimed time periods and overlapping ranges of time periods. The claimed time periods and overlapping ranges of time periods suggests overlapping ranges of ratios of caloric maintenance period and the caloric reduction period. Therefore, Longo ‘217 renders the time period ratio obvious.
Third, it has been held that the selection of a known material on the basis of its suitability for the intended use as a matter of obvious design choice. MPEP 2144.07. In the present case, Longo discloses the claimed time periods (i.e., 4 days and 3 days). As such, the selection of the particular number of days (i.e., 4 days and 3 days) amongst the disclosed periods represents the selection of days based upon their known suitability for the intended purpose. The disclosed time periods suggest the claimed ratio of caloric maintenance period and the caloric reduction period.

Regarding claims 6 and 19: Longo ‘217 discloses the caloric maintenance period and the feeding for the caloric reduction period are repeated over a period of at least 6 months (a month to several years or for the lifetime of the subject, para 0039). 

Regarding claim 8: Longo ‘217 discloses treating inflammatory conditions (other autoimmune or inflammatory disease, abstract). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Application No. 16/120620
Claims 1, 6-8, and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 16-20 of copending Application No. 16/120620. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding claim 1: ‘620 claims a method for feeding an animal to impart a health benefit to the animal via intermittent caloric restriction dieting (method for mimicking chronic caloric restriction to impart a health benefit in an animal, claim 1) comprising: feeding the animal a caloric maintenance diet containing calories that meet the animal's maintenance energy requirements for a caloric maintenance period (claim 1); and feeding the animal a caloric reduction diet containing from about 40% to about 80% of the calories contained in the caloric maintenance diet for a caloric reduction period (feeding the animal a caloric reduction diet containing from about 40% to about 60% of the calories contained in the caloric maintenance diet for a caloric reduction period, claim 1); wherein the caloric maintenance period and the caloric reduction period is in a ratio of about 4:3 (claim 1). ‘620 claims consecutive time periods of 4 days and 3 days (claim 3). ‘620 claims the caloric reduction diet is a reduction in caloric intake, relative to 
Regarding claims 6, 7, and 19 ‘620 claims the same periods and caloric content (claims 3-7 and 19). ‘620 claims the feeding for the caloric maintenance period and the feeding for the caloric reduction period are repeated over a period of at least 1 month (claim 17) and at least 6 months (claim 19).
Regarding claim 8: ‘620 claims the health benefits including treatment of cardiovascular disease (claim 8) and prevention of cardiovascular disease (claim 8). 

Response to Arguments
Applicant's arguments filed 10/19/2021 have been fully considered but they are not persuasive. 
Applicant argues Longo ‘127’s disclosure of the days of the caloric maintenance period and the caloric reduction period do not render the claimed time period obvious (remarks, p. 7). Examiner is not persuaded by this argument for the following reasons. First, a generic claim cannot be allowed to an applicant if the prior art discloses a species falling within the claimed genus. MPEP 2131.02. When the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. MPEP 2131.02. In the present case, Longo discloses the claimed time periods (i.e., 4 days and 3 days). As such, the particular number of days (i.e., 4 days and 3 days) represent species within the genus of time periods. Second, overlapping ranges establish prima facie obviousness. MPEP 2144.05. Longo discloses caloric maintenance period (second time period, para 0033) ranges from 1-7 days; 1, 2, 3, 4, 5, 6 or 7 days; from 1 day to 55 days; 14 days; and 20 days (para 0039). Longo discloses the caloric reduction period (first predetermined time period, para 0034) ranges from 3 to 30 days; from 3 to 7 days; about 1, 2, 3, 4, 5, 6 or 7 days; and from 3 to 7 days (para 0038). As such, Longo ‘127 discloses overlapping day ranges. 
Unexpected Results
If a prima facie case of obviousness is established, the burden shifts to the applicant to come forward with arguments and/or evidence to rebut the prima facie case. MPEP 2145. Rebuttal evidence may include evidence of “secondary 

Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. MPEP 716.02. Applicant has the burden to establish the differences in results are in fact unexpected and unobvious and of both statistical and practical significance. MPEP 716.02(b). See also In re Nolan, 193 USPQ 641, wherein it was established that the advantage relied upon must be a significant advantage.  The "mere existence of differences between the prior art and an invention does not establish the invention's nonobviousness." Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). The gap between the prior art and the claimed invention may not be "so great as to render the [claim] nonobvious to one reasonably skilled in the art." Id. The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts. See 35 U.S.C. 103(a). Factors other than the disclosures of the cited prior art may provide a basis for concluding that it would have been obvious to one of ordinary skill in the art to bridge the gap. 
Applicant argues the examples in the specification suggest unexpected results relative to values outside of the claimed ranges but within the ranges allegedly disclosed by Longo ‘127 (remarks, p. 7-10). Applicant argues the restriction diet of 4:3 
First, the Applicant has not demonstrated the differences in results are in fact unexpected and unobvious and of both statistical and practical significance or represents a significant advantage.  As discussed above, the "mere existence of differences between the prior art and an invention does not establish the invention's nonobviousness." 
Second, Applicant’s evidence of nonobviousness is not commensurate in scope with the claims. The specification administered two diets to rats (specification, p. 12 and 19). The claims do not recite administration of the disclosed diets to rats. Additionally, the claims are not limited to increasing the antioxidants indole acrylate (IA) and indole-3-propionic acid (IPA), the blood lipid inflammatory mediators 13-hydroxyoctadecadienoic acid (13-HODE), and 9-hydroxyoctadecadienoic acid (9-HODE). Finally, the claims do not recite a 4:3 diet ratio having a restriction at 50% and 75% reduction. 
Double Patenting
Applicant makes no substantive arguments concerning the double patenting rejections (remarks, p. 11). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER A MOORE whose telephone number is (571) 270-7372.  The examiner can normally be reached on M-F, 9 am-4 pm, EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Walter A Moore/Primary Examiner, Art Unit 3619